Brosman, Judge
(concurring):
I agree fully with the majority. This separate opinion is added — perhaps unnecessarily — for the purpose of rendering unmistakable the basis for our assurance that the instant case is distinguishable from United States v. Whitman, cited in the principal opinion. There, certain parts of the record were frankly narrative in form, and no sort of effort was made to set them down verbatim. Here, however, a verbatim record was distinctly attempted throughout the proceedings, and the specific question before us is whether the record was denied this essential quality through lacunae produced by inaudibility. With my brothers, I do not think it was — and for the reasons ably presented by Judge Latimer.
For every reason of function, we must avoid assuming a doctrinaire attitude in determining both what is a complete record and what is a verbatim one. See United States v. Kupfer, 3 USCMA 478, 13 CMR 34, decided this date. If we are to escape this pitfall, we have no choice but to scan carefully such a record as the present one for the purpose of ascertaining whether minimum standards have been met. Here we have done just that, and the conclusion of all of us has been stated in the principal opinion. Necessarily in dealing with the problem, each case must rest on its own bottom.